Title: To George Washington from Captain Epaphras Bull, 30 August 1778
From: Bull, Epaphras
To: Washington, George


          
            Sir
            Sunday Morning 9 OClock [30 August 1778]
          
          I have to Inform your Excellency that between 7 and 8 OClock the Fleet made Sail and
            Stood on to the Etward, the Transport, which I mentioned as having Troops on board Last
            Night, appeard to have them to day, they are now almost out of Sight. I have the Honour to be your Excellencys Mot Obt Sert
          
            Epaps Bull
          
        